CULLEN, Commissioner.
The Paducah Coca-Cola Bottling Company prays for an appeal from a judgment entered against it in favor of Mrs. Pearl Reynolds, in the amount of $200, for personal injuries sustained as a result of drinking from a bottle of Coca-Cola which contained a dead spider. One of the grounds for reversal relied upon by the company is the lack of proof of integrity of the bottle.
The facts with respect to integrity of the bottle in this case are substantially the same as those in Ashland Coca-Cola Bottling Co. v. Byrne, Ky. 1953, 258 S.W.2d 475. The instant case is controlled by the Byrne case.
The motion for an appeal is granted and the judgment is reversed.
DUNCAN and MILLIKEN, JJ., dissenting.